Citation Nr: 0215311	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  01-04 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to compensation for a left knee disability 
under the provisions of 38 U.S.C.A. § 1151.

2.  Entitlement to compensation for a disability of the left 
foot under the provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from July 1945 to November 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2000 rating decision of the 
Detroit, Michigan, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The issues on appeal were previously before the Board in 
August 2001.  The Board at that time issued a decision which 
found that new and material evidence had been submitted to 
reopen a previously denied claim for entitlement to 
compensation for a left knee disability under the provisions 
of 38 U.S.C.A. § 1151, but remanded both that issue and the 
issue of entitlement to compensation for a left foot 
disability under the provisions of 38 U.S.C.A. § 1151 to the 
RO for additional development.  The requested development has 
been completed, and the appeal has been returned to the Board 
for further review.


FINDINGS OF FACT

1.  October 1992 VA hospital records indicate that the 
veteran sustained an injury to his left knee as a result of a 
fall; these records are negative for evidence of an injury to 
the left foot.  

2.  An April 2002 VA examination was negative for a residual 
disability as a result of trauma to the left knee or left 
foot.  

3.  An April 2002 VA medical opinion that it is not likely 
the veteran's current left knee condition or left foot 
condition is the result of the October 1992 fall in a VA 
facility is more credible and of greater evidentiary weight 
than the November 1999 private opinion the relates the 
veteran's current left knee condition and left foot condition 
to the October 1992 fall.  


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
as a result of treatment at a VA facility.  38 U.S.C.A. §§ 
1151, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. § 
3.358(c)(3) (2001).  

2.  A left foot disability was not incurred in or aggravated 
as a result of treatment at a VA facility.  38 U.S.C.A. §§ 
1151, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. § 
3.358(c)(3) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he sustained an injury to his left 
knee and left foot during hospitalization at a VA facility in 
October 1992.  He states that he was asked by VA staff to 
walk a certain distance, but that his balance problems caused 
him to fall.  The veteran says that this fall resulted in 
injuries to his left knee and left foot, and that the 
residuals of these injuries have developed into degenerative 
joint disease.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159) (VCAA).  The Board finds that 
these duties have both been met.  

The veteran received timely notice of the decision on appeal, 
and he has been provided with a Statement of the Case and 
Supplemental Statements of the Case that contain the laws and 
regulations concerning his claim, and an explanation of the 
reasons and bases for the denial of his claim, which also 
indicated what evidence was needed to prevail.  A January 
2002 VA letter to the veteran requested that the veteran 
supply the complete names and address of all treatment 
sources for his claimed disabilities.  This letter informed 
the veteran that he could either obtain and submit the 
records himself, or that if he supplied his consent, VA could 
obtain them on his behalf.  The veteran has not responded to 
this letter.  However, VA has obtained all medical records 
that have previously been identified by the veteran.  The 
veteran has been afforded medical examinations in conjunction 
with his claim, and medical opinions relating to the etiology 
of his claimed disabilities have also been obtained.  An 
August 2002 Supplemental Statement of the Case notified the 
veteran of the provisions of the VCAA.  The Board must 
conclude that the duties to notify and assist have been 
completed, and that the veteran was made aware of what 
evidence he should provide, and what evidence would be 
obtained by VA.  Therefore, the Board finds that a remand 
would serve no useful purpose for this issue.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Any "error" to the veteran resulting from 
this decision does not affect the merits of his claim or 
substantive rights, for the reasons discussed above, and is 
therefore, harmless.  See 38 C.F.R. § 20.1102 (2001).  

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, and the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  The requirement to show that the proximate cause 
of the additional disability was fault on VA's part or an 
event which was not reasonably foreseeable was added by 
amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
and applies to claims for compensation under 38 U.S.C.A. § 
1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  As the veteran 
filed his claim in January 2000, the amendments to the law 
apply to his case.

Under 38 C.F.R. § 3.358(c)(3), compensation is precluded 
where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b).  

The evidence includes diagnoses of bilateral hallux valgus 
and bilateral pes planus from at least 1975.  A June 1983 X-
ray study reveals degenerative changes of the left foot. 

September 1992 VA treatment records show that the veteran was 
complaining of left foot pain.  He reported that the left 
foot had bothered him for three weeks.  He had a history of 
foot surgery in 1982.  The diagnosis was degenerative joint 
disease and friction blister on the left first 
metatarsophalangeal joint.  An X-ray study conducted at this 
time included impressions of degenerative changes, and hallux 
valgus configuration of possible hammer toes.  Additional 
September 1992 records show that the veteran had an ulcer of 
the left first metatarsophalangeal joint debrided the 
previous week.  

VA hospital records show that the veteran was admitted for 
treatment of hypertension, peptic ulcer disease, arthritis, 
and angina from October 19, 1992, to October 22, 1992.  
Hospital records dated October 19 show that the veteran 
arrived from the emergency room in a wheelchair.  He stated 
that he could walk, but as he began to walk, he lost his 
balance and fell on his right knee and right hand.  He was 
then given a wheelchair and instructed to use it for 
ambulation.  Additional records from October 19 note that the 
veteran complained of left hand pain and left knee pain due 
to a fall.  These same records also note complaints of right 
hand pain and right knee pain as a result of a fall.  Records 
from October 20 state that the veteran was having difficulty 
using his left hand.  The October 22, 1992 discharge summary 
states that the veteran complained of left hand pain and left 
knee pain due to a fall.  On examination, the veteran was 
unable to walk normally due to lack of balance.  There were 
no findings pertinent to the veteran's left knee or left 
foot.  

August 1994 VA treatment records show that the veteran 
complained that his left leg and knee would give out on him.  
September 1994, October 1994, and January 1995 records 
include diagnoses of degenerative joint disease of the left 
knee.  

The veteran was treated for an ulcer of his left foot in July 
1995.  

The veteran has submitted an opinion from a private doctor 
dated November 1999.  The doctor reviewed the veteran's 
medical records.  The October 1992 fall in a VA hospital was 
noted.  In addition, the doctor cited the September 1992 
records and X-ray report concerning the veteran's left foot, 
as well as the August 1994 and January 1995 VA records 
regarding the veteran's left knee disability.  The doctor 
stated that the veteran had a serious fall in a VA hospital 
in October 1992 and injured his left hand, left knee, and 
left foot, as diagnosed on the X-ray of the foot in September 
1992.  The doctor noted that the left foot was not initially 
evaluated in October 1992, but that this was likely a missed 
diagnosis due to concentrated attention on the veteran's knee 
and hand.  The doctor added that it was well known that the 
musculoskeletal system of elderly people is fragile and 
susceptible to both fractures and joint/ligamentous injuries.  
This would explain why the veteran's left foot disability 
went undiagnosed for three weeks.  It was also well known 
that injuries in elderly people to their joints can be 
serious because of their ligament laxity and decreased bone 
reparative processes.  The doctor noted that patients with 
these type of injuries can develop accelerated degenerative 
arthritis.  Therefore, it was likely that the veteran's left 
foot and left knee complaints were secondary to his fall in 
the VA hospital.  

The veteran was afforded a VA examination in April 2002.  The 
left knee had normal alignment, and felt normal without any 
increase in temperature.  The skin looked healthy, and there 
was mild crepitation on movement.  There was no effusion.  
The ligaments were stable without any pain.  Range of motion 
was from zero to 120 degree.  Extension and flexion against 
resistance were strong.  The left foot was somewhat 
edematous, and there was mild hallux valgus.  Sensation was 
normal.  The toes were straight, and there was no tenderness 
or deformity.  An X-ray study of both feet revealed evidence 
of hallux valgus, left more than right.  There was no 
evidence of the residuals of trauma.  An X-ray study of the 
knees revealed no significant arthritis except mild changes 
in the patellofemoral compartment.  There was no evidence of 
residuals of trauma.  The diagnoses was history of fall and 
injury to the left foot and left knee in 1992, currently 
complaining of weakness and pain.  There was mild 
patellofemoral arthritis in the left knee without any 
evidence of the residuals of trauma.  There was also no 
evidence of the residual trauma to the left foot, which had 
mild flat foot with hallux valgus.  The VA doctor noted that 
the pertinent medical records had been reviewed, and that the 
November 1999 opinion from the private doctor had also been 
reviewed.  The VA doctor noted that there was no history of a 
left foot injury in October 1992, and that the records 
referred to a right knee injury.  The VA doctor opined that 
the November 1999 statement contained inconsistent 
information, including the history of a fall in October 1992, 
but references to an X-ray study in September 1992.  He added 
that the analysis of the private doctor was only speculative.  
It was the opinion of the VA doctor that it is not likely 
that the current left knee and left foot conditions are the 
result of the fall in the VA hospital in October 1992.  

Initially, the Board notes that the October 1992 hospital 
records refer to both a right knee injury and a left knee 
injury on an equal basis.  However, the Board must give the 
benefit of the doubt to the veteran regarding which knee was 
injured, and so finds that the veteran sustained an injury to 
the left knee in October 1992.  38 U.S.C.A. § 5107(b).  

The Board is unable to find that entitlement to compensation 
for either the residuals of left knee injury or left foot 
injury under the provisions of 38 U.S.C.A. § 1151 is 
warranted.  The evidence does not show that either a left 
knee disability or a left foot disability was incurred as a 
result of the October 1992 fall at the VA hospital.  

The Board finds that the April 2002 VA opinion regarding the 
veteran's left knee is of greater weight and credibility than 
the November 1999 private opinion.  In addition to a review 
of the medical record, this opinion was based on a full 
examination and X-ray study of the veteran, and concluded 
that there was no residual disability as a result of a trauma 
to the left knee.  The November 1999 private doctor did not 
examine the veteran prior to rendering his opinion.  He cited 
only the October 1992 hospital records, August 1994 treatment 
records, and January 1995 treatment records in reaching his 
opinion on the left knee, none of which included an X-ray 
study of the left knee.  Therefore, the Board must find that 
the April 2002 VA opinion is of greater evidentiary value 
than the November 1999 private opinion.  The Board also notes 
that the veteran was not seen for complaints regarding his 
left knee until nearly two years after his October 1992 
injury, and there are no other opinions that relate the 
complaints concerning the left knee to the October 1992 
injury.  As the Board finds that the current left knee 
condition is not the result of the October 1992 injury, there 
is no need to examine the issue of whether or not the 
proximate cause of the injury was due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part.  Therefore, the Board 
finds that the preponderance of the evidence is against 
entitlement to compensation for a left knee disability under 
the provisions of 38 U.S.C.A. § 1151.  

In regards to the left foot, the Board notes that there is X-
ray evidence of degenerative changes of the left foot from as 
early as 1983, more than nine years before the injury in the 
VA hospital.  Furthermore, the October 1992 VA records are 
completely negative for an injury to the left foot.  The 
Board has considered the November 1999 opinion of the private 
doctor that it is likely an injury to the left foot was 
incurred but missed by the doctors at the time of the October 
1992 fall.  However, the Board agrees with the April 2002 
opinion of the VA doctor which found that this analysis is 
speculative.  Moreover, the credibility of the November 1999 
opinion is greatly damaged by its reliance on the September 
1992 X-ray study that was obtained approximately one month 
before the injury in question.  The April 2002 VA examination 
found that there were no residuals of a trauma injury to the 
left foot.  This examination report also includes an accurate 
recitation of the veteran's medical history.  Therefore, the 
opinion of the April 2002 VA doctor stating that the 
veteran's current left foot condition is not the result of 
the October 1992 fall is afforded more evidentiary weight 
than the November 1999 private opinion, and as a result, the 
Board finds that the preponderance of the evidence is against 
entitlement to compensation for a left foot disability under 
the provisions of 38 U.S.C.A. § 1151.  As the Board finds 
that the current left foot condition is not the result of the 
October 1992 injury, there is no need to examine the issue of 
whether or not the proximate cause of the injury was due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part.  


ORDER

Entitlement to compensation for a left knee disability under 
the provisions of 38 U.S.C.A. § 1151 is denied. 

Entitlement to compensation for a disability of the left foot 
under the provisions of 38 U.S.C.A. § 1151 is denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

